CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 10 to Registration Statement No. 333-100289 of Alpine Income Trust on Form N-1A of our report dated December 21, 2007, relating to the financial statements and financial highlights of Alpine Income Trust, including Alpine Municipal Money Market Fund and Alpine Ultra Short Tax Optimized Fund, appearing in the Annual Report on Form N-CSR of Alpine Income Trust for the year ended October 31, 2007, and to the references to us under the heading “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statements of Additional Information, which are part of this Registration Statement.We also consent to the reference to us under the heading “Financial Highlights” in the Prospectuses, which are also a part of this Registration Statement. Milwaukee, WI February 26, 2008
